Exhibit 10.6

 

FLOOR & dEcor HOLDINGS, Inc.

 

Restricted Stock Agreement

Pursuant to the

Floor & Decor Holdings, Inc.

2017 Stock Incentive Plan

 

AGREEMENT (this “Agreement”), dated as of _________ (the “Grant Date”) between
Floor & Decor Holdings, Inc., a Delaware corporation (the “Company” and,
collectively with its controlled Affiliates, the “Employer”), and
_________________ (the “Participant”).

 

Preliminary Statement

 

Subject to the terms and conditions set forth herein, the Committee hereby
grants shares of Common Stock as set forth below (the “Shares”) to the
Participant, as an Eligible Employee, Consultant or Non-Employee Director, on
the Grant Date pursuant to the Floor & Decor Holdings, Inc. 2017 Stock Incentive
Plan, as it may be amended from time to time (the “Plan”). Pursuant to Section 2
hereof, the Shares are subject to certain restrictions, which restrictions shall
lapse at the times provided under Section 2(c) hereof. While such restrictions
are in effect, the Shares subject to such restrictions shall be referred to
herein as “Restricted Stock.” Except as otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. By signing and returning this Agreement, the Participant acknowledges
having received and read a copy of the Plan and agrees to comply with it, this
Agreement and all applicable laws and regulations.

 

Accordingly, the parties hereto agree as follows:

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Grant of Shares. Subject to the Plan and the terms and conditions
set forth herein and therein, including the restrictions set forth in Section 2
hereof, the Participant is hereby granted _____ Shares of Restricted Stock on
the Grant Date.

 

2.            Restricted Stock.

 

(a)           Retention of Certificates. Promptly after the date of this
Agreement, the Company shall issue stock certificates representing the
Restricted Stock unless it elects to recognize such ownership through book entry
or another similar method. The stock certificates shall be registered in the
Participant’s name and shall bear any legend required by the Plan. Unless held
in book entry form, such stock certificates shall be held in custody by the
Company (or its designated agent) until the restrictions on the Restricted Stock
shall have lapsed. Upon the Company’s request, the Participant shall deliver to
the Company a duly signed stock power, endorsed in blank, relating to the
Restricted Stock. If the Participant receives, with respect to the Restricted
Stock or any part thereof, any (i) dividend (whether paid in shares, securities,
moneys or property), (ii) shares of Restricted Stock pursuant to any split,
(iii) distribution or return of capital resulting from a split-up,
reclassification or other like changes of the Restricted Stock or (iv) warrants,
options or any other rights or properties (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including, upon the Company’s request, any certificates
representing shares duly endorsed in blank or accompanied by stock powers duly
executed in blank. The RS Property shall be subject to the same restrictions,
including that of this Section 2(a), as the Restricted Stock with respect to
which it is issued and shall be encompassed within the term “Restricted Stock.”
Unless otherwise determined by the Committee, any RS Property issued in the form
of cash will not be reinvested in Common Stock and will be held until delivered
to the Participant within 30 days after the date the Restricted Stock becomes
vested.

 



 1 

 

 

(b)           Rights with Respect to Restricted Stock. The Participant will have
all rights of a stockholder with respect to the Restricted Stock, including the
right to vote the Restricted Stock, to receive and retain any dividends payable
to holders of Common Stock of record on and after the transfer of the Restricted
Stock (although such dividends shall be treated, to the extent required by
applicable law, as additional compensation for tax purposes if paid on
Restricted Stock, and such dividends will be subject to the restrictions
provided in Section 2(a)), and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to the Restricted Stock set
forth in the Plan, with the exceptions that: (i) the Participant will not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until the Restriction Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock during the Restriction Period;
(iii) no RS Property shall bear interest or be segregated in separate accounts
during the Restriction Period; and (iv) the Participant may not sell, assign,
transfer, pledge, exchange, encumber, hypothecate or otherwise dispose of the
Restricted Stock during the Restriction Period.

 

(c)           Vesting. The Restricted Stock shall vest and cease to be
“Restricted Stock” as provided below.

 

(i)        Performance- and Service-Based Vesting.

 

(A)______ Shares shall vest and cease to be “Restricted Stock”, if at all, on
_________ if: (1) at the Measurement Date (as defined below), the Committee
determines and certifies that [PERFORMANCE GOAL] (as defined on Exhibit A
attached hereto) is achieved and (2) the Participant has not incurred a
Termination, through ____________(the “Performance Goal(s)”)1

 

(B)For purposes of this Agreement, the “Measurement Date” is the date on which
the Committee determines and certifies the extent to which the Performance Goals
have been achieved. The Measurement Date shall occur as soon as practicable
following the end of the Performance Period (as defined in Exhibit A attached
hereto), but in no event later than 60 days following the end of the Performance
Period. The Committee’s determination and certification of (I) the achievement
of Performance Goals and (II) the number of Shares that vest pursuant to Section
2(c)(i), shall be final and binding on the Participant. Any portion of the
Shares, if any, that does not vest in accordance with Section 2(c)(i) shall be
automatically forfeited in its entirety.

 



 

1 Additional performance goal(s) to be added, as applicable.

 

  

 



 

(C)Notwithstanding anything herein to the contrary, the Committee shall have
discretion to adjust the Performance Goals, or the metrics used to determine
achievement of the Performance Goals, to reflect (I) a change in accounting
standards or principles, (II) a significant acquisition or divestiture, (III) a
significant capital transaction, (IV) a change to or difference in the
applicable fiscal year, or (V) any other unusual, nonrecurring or other
extraordinary event or item.

 

(ii)       Service-Based Vesting. ____ Shares shall vest and cease to be
“Restricted Stock”, if at all, on _________; provided that the Participant has
not incurred a Termination, through such date.

 

(d)           Detrimental Activity.

 

(i)       In consideration for the grant of Restricted Stock and in addition to
any other remedies available to the Company, the Participant acknowledges and
agrees that the Restricted Stock is subject to the provisions in the Plan
regarding Detrimental Activity. If the Participant engages in any Detrimental
Activity prior to, or during the two-year period after, any vesting of
Restricted Stock, all unvested Restricted Stock shall be forfeited, without
compensation, and the Committee shall be entitled to recover from the
Participant (at any time within one year after such engagement in Detrimental
Activity) an amount equal to the Fair Market Value as of the vesting date(s) of
any Restricted Stock that had vested in the period referred to above.

 

(ii)      The restrictions regarding Detrimental Activity are necessary for the
protection of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes. Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such activity or threat thereof, the Company shall be
entitled, in addition to the remedies provided under the Plan, to obtain from
any court of competent jurisdiction a temporary restraining order or a
preliminary or permanent injunction restraining the Participant from engaging in
Detrimental Activity or such other relief as may be required to specifically
enforce any of the covenants in the Plan and this Agreement without the
necessity of posting a bond, and in the case of a temporary restraining order or
a preliminary injunction, without having to prove special damages.

 



  

 

 

(e)           Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested Restricted Stock upon the Participant’s
Termination for any reason.

 

(f)           Withholding. Unless otherwise directed or permitted by the
Committee, the Participant shall pay or provide for all applicable withholding
taxes in respect of the vesting of the Restricted Stock by (i) remitting the
aggregate amount of such taxes to the Company in full, by cash, or by check,
bank draft or money order payable to the order of the Company, (ii) to the
extent permitted by the Committee, having the Employer withhold, from Shares
that have vested and ceased to be “Restricted Stock,” a number of whole Shares
having a Fair Market Value equal to an amount necessary to satisfy all required
federal, state, local and other non-U.S. withholding obligations using up to the
maximum statutory withholding rates, as determined by the Company, for federal,
state, local or non-U.S. tax purposes, including payroll taxes, or (iii) to the
extent permitted by the Committee, by making arrangements with the Company to
have such taxes withheld from other compensation due to the Participant.

 

(g)           Section 83(b). The Participant shall not be permitted to make an
election pursuant to Section 83(b) of the Code.

 

3.            Legend. All certificates representing the Restricted Stock shall
have endorsed thereon the following legend:

 

(a)           “The anticipation, alienation, attachment, sale, transfer,
assignment, pledge, encumbrance or charge of the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Floor & Decor Holdings, Inc. (the “Company”) 2017 Stock Incentive Plan (as
amended from time to time, the “Plan”), and an Award Agreement entered into
between the registered owner and the Company. Copies of such Plan and Agreement
are on file at the principal office of the Company.”

 

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.

 

4.            Termination and Change in Control. The provisions in the Plan
regarding Termination and Change in Control shall apply to the Shares.

 

5.            Restriction on Transfer of Shares. The provisions in the Plan
regarding Transfer Restrictions shall apply to the Shares.

 

6.           Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference. If and to the extent that this
Agreement conflicts or is inconsistent with the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly.

 



  

 

 

7.            Notices. All notices, demands or requests made pursuant to, under
or by virtue of this Agreement must be in writing and sent to the party to which
the notice, demand or request is being made:

 

(a)           unless otherwise specified by the Company in a notice delivered by
the Company in accordance with this Section 7, any notice required to be
delivered to the Company shall be properly delivered if delivered to:

 

Floor & Decor Holdings, Inc.

2500 Windy Ridge Parkway, SE

Atlanta, GA 30339

Attention: General Counsel Telephone: (404) 471-1634 Facsimile: (404) 393-3540

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP

2029 Century Park East, Suite 2400

Los Angeles, CA 90067

Attention: Colleen M. Hart, Esq. Telephone:  (310) 284-4519 Facsimile:   (310)
557-2193 Email:   chart@proskauer.com

 

(b)           if to the Participant, to the address on file with the Employer.

 

Any notice, demand or request, if made in accordance with this Section 7 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

8.            No Right to Employment/Consultancy/Directorship. This Agreement
shall not give the Participant or other Person any right to employment,
consultancy or directorship by the Employer, or limit in any way the right of
the Employer to terminate the Participant’s employment, consultancy or
directorship at any time.

 

9.           Waiver of Jury Trial. Each party to this Agreement, for itself and
its affiliates, hereby irrevocably and unconditionally waives to the fullest
extent permitted by applicable law all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the actions of the parties hereto or their
respective affiliates pursuant to THE PLAN OR this Agreement or in the
negotiation, administration, performance or enforcement of THE PLAN OR this
Agreement.

 



  

 

 

10.          Dispute Resolution. All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
Employer’s mandatory dispute resolution procedures as may be in effect from time
to time with respect to matters arising out of or relating to Participant’s
employment with the Employer.

 

11.          Severability of Provisions. If at any time any of the provisions of
this Agreement shall be held invalid or unenforceable, or are prohibited by the
laws of the jurisdiction where they are to be performed or enforced, by reason
of being vague or unreasonable as to duration or geographic scope or scope of
the activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

 

12.          Governing Law. All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.

 

13.          Section 409A. Although the Company makes no guarantee with respect
to the tax treatment of the Restricted Stock, the award of Restricted Stock
pursuant to this Agreement is intended to be exempt from Section 409A and shall
be limited, construed and interpreted in accordance with such intent. With
respect to any dividends and other RS Property, however, this Agreement is
intended to comply with, or to be exempt from, the applicable requirements of
Section 409A and shall be limited, construed and interpreted in accordance with
such intent; provided that the Employer does not guarantee to the Participant
any particular tax treatment of the Restricted Stock or RS Property. In no event
whatsoever shall the Employer be liable for any additional tax, interest or
penalties that may be imposed on the Participant by Section 409A or any damages
for failing to comply with Section 409A.

 

14.          Interpretation. Unless a clear contrary intention appears: (a) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(c) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (e) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (f) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular article, section or other provision hereof; (g) numbered
or lettered articles, sections and subsections herein contained refer to
articles, sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (k) reference to dollars or $ shall be deemed to refer to U.S.
dollars.

 



  

 

 

15.          No Strict Construction. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

 

[Remainder of Page Left Intentionally Blank]

 





  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 



  FLOOR & DECOR HOLDINGS, INC.           By:                 Name:    Title: 

 

 

PARTICIPANT            By:                Name:     



 



  

 